JUSTICE HARRISON delivered the opinion of the court: This is an appeal from an order of the circuit court of St. Clair County which appointed the trust department of Magna Bank, N.A. (Magna Bank), as guardian of the estate of Tameka Stevenson and ordered the bank to prosecute a personal injury action on her behalf. For the reasons which follow, we affirm. The litigation which gave rise to this appeal commenced when Henry Stevenson brought an action in the circuit court of St. Clair County in his capacity as next friend of his daughter, Tameka Stevenson, to recover damages for personal injuries which Tameka sustained when she was hit by a school bus while crossing the street. After Henry Stevenson filed his complaint, Louella Stevenson, Tameka’s mother and Henry’s ex-wife, filed a separate personal injury action on behalf of Tameka based on the same accident. When Mr. Stevenson learned of the second action, he petitioned for appointment of a guardian of Tameka’s estate pursuant to the Probate Act of 1975 (Act) (Ill. Rev. Stat. 1987, ch. lHP/a, par. 1 — 1 et seq.). In that petition, Mr. Stevenson requested that the court-appointed guardian be a bank. Louella Stevenson, in turn, filed a motion for leave to intervene in the original case brought by Mr. Stevenson and to be given the right to prosecute that action as Tameka’s next friend. She also asked that the circuit court deny Mr. Stevenson’s petition for appointment of a bank as Tameka’s guardian. A hearing on these motions was conducted on January 20, 1989. At that hearing, Louella Stevenson’s attorney made an oral request for a continuance so that his client could appear personally and give evidence. That motion was denied, and the hearing proceeded. At the conclusion of the hearing, the circuit court denied both Louella Stevenson’s motion for leave to intervene and Henry Stevenson’s petition for appointment of a guardian. On its own motion, however, the court appointed Magna Bank as guardian of Tameka’s estate and directed the bank to prosecute the personal injury action on her behalf. Louella Stevenson now appeals. We have jurisdiction pursuant to Supreme Court Rule 304(b)(1) (107 Ill. 2d R. 304(b)(1)).  On this appeal, Louella Stevenson first contends that the circuit court’s order appointing Magna Bank as guardian must be set aside because she was denied the opportunity to appear at the guardianship hearing and present evidence. Mrs. Stevenson has cited no authority, however, which indicates that a hearing was even required. The circuit court’s appointment of Magna Bank as the guardian was authorized by section 11 — 5(a) of the Probate Act (Ill. Rev. Stat. 1987, ch. IIOV2, par. 11 — 5(a)), which provides that “on its own motion, the court may appoint a guardian of the person or estate, or both, of a minor whenever it appears necessary or convenient.” Although section 11 — 10.1 of the Probate Act (Ill. Rev. Stat. 1987, ch. IIOV2, par. 11 — 10.1) does appear to contemplate a hearing where a party has petitioned for appointment of a guardian, nothing in the Act suggests that a hearing is necessary where, as here, the guardian is appointed by the court on its own motion.  In any case, a hearing was held here, and Louella Stevenson does not dispute that she received notice of that hearing within the period specified by section 11 — 10.1(a) of the Probate Act (Ill. Rev. Stat. 1987, ch. llOVz, par. 11 — 10.1(a)). Louella Stevenson was represented at that hearing by her attorney. Mrs. Stevenson’s attorney did not make his request for a continuance so that his client could appear personally and give evidence until the hearing was underway. Whether that continuance should have been granted rested with the sound discretion of the circuit court (see Delgatto v. Brandon Associates, Ltd. (1989), 131 Ill. 2d 183, 195, 545 N.E.2d 689, 695), and no abuse of discretion is apparent here.  Another argument raised by Louella Stevenson is that the procedure followed by the circuit court in appointing the bank as guardian of Tameka’s estate was so deficient that she was denied due process of law under the State and Federal constitutions. She also claims that the circuit court erred in denying her motion for leave to intervene pursuant to section 2 — 408 of the Code of Civil Procedure (Ill. Rev. Stat. 1987, ch. 110, par. 2 — 408). We doubt that this second argument is even properly before us, for an order denying intervention cannot be appealed unless the trial court has made “an express written finding that there is no just reason for delaying enforcement or appeal” as required by Supreme Court Rule 304(a) (107 Ill. 2d R. 304(a)). (Monticello College v. Scott (1973), 13 Ill. App. 3d 133, 299 N.E.2d 778.) No such finding was entered or requested in this case. Jurisdictional problems aside, however, we think that these two argumerits are so completely without foundation that they merit no discussion.  Finally, Louella Stevenson contends that the circuit court erred in appointing Magna Bank as Tameka’s guardian because she had been awarded custody of Tameka when her marriage to Mr. Stevenson was dissolved, and under the standards set forth in the Illinois Marriage and Dissolution of Marriage Act (Ill. Rev. Stat. 1987, ch. 40, par. 101 et seq.), she is therefore the person who should have been permitted to prosecute the personal injury action on Tameka’s behalf. This argument must also fail. The proceeding before us concerns the appointment of a guardian under the Probate Act, not a custody dispute under the Illinois Marriage and Dissolution of Marriage Act. The standards set forth in the Illinois Marriage and Dissolution of Marriage Act are not mandatory in guardianship proceedings. Accordingly, in a proceeding under the Probate Act, a court may make an initial guardianship determination without reference to the standards set forth in the Illinois Marriage and Dissolution of Marriage Act. In re Adoption of Scheidt (1980), 89 Ill. App. 3d 92, 97, 411 N.E.2d 554, 558.  The Probate Act plainly authorizes the appointment of a guardian to represent a minor in legal proceedings. (Ill. Rev. Stat. 1987, ch. llO1^, pars. 11 — 5(a), 11 — 13(d).) Nothing in the Act suggests that the guardian or next friend must be the custodial parent. Section 11 — 3(a) of the Act (Ill. Rev. Stat. 1987, ch. IIOV2, par. 11— 3(a)) states simply: “A person who has attained the age of 18 years and is a resident of the United States, is not of unsound mind, is not an adjudged disabled person as defined in this Act and has not been convicted of a felony, is qualified to act as guardian of the person and, if he is a resident of this State, as guardian of the estate. One person may be appointed guardian of the person and another person appointed guardian of the estate.” The Act also provides that the circuit court has the authority “to appoint or allow any person as the next friend of a ward to commence *** any proceeding in his behalf.” (Emphasis added.) Ill. Rev. Stat. 1987, ch. 1103/2, par. ll-13(d).  Under Illinois law, the determining question in a guardianship proceeding is the best interests and welfare of the minor (In re Marriage of Russell (1988), 169 Ill. App. 3d 97, 102, 523 N.E.2d 193, 197), not who has custody of the child. Just because a person has custody of a minor does not necessarily mean that it will be in the best interests of the minor to have that person prosecute a claim on the minor’s behalf. A parent who is skilled at child rearing may be wholly unsuited to take responsibility for maintaining a legal action to obtain redress for the child’s injuries. Concern has been expressed that appointing someone other that the custodial parent as guardian of the child’s estate for purposes of maintaining a legal action will intrude upon the prerogatives of the custodial parent. What is at issue here, however, is not the prerogatives of the custodial parent, but the best interests of the child. Through the Probate Act (Ill. Rev. Stat. 1987, ch. IIO1^, par. 1 — 1 et seq.), the legislature has established a system for insuring that the best interests of the child will be protected in litigation involving the child’s rights. If that system is flawed, that is something for the legislature and not this court to correct.  Under the laws that presently exist, a guardianship determination will not be disturbed unless the trial court has clearly abused its discretion or its decision is against the manifest weight of the evidence. (In re Marriage of Russell (1988), 169 Ill. App. 3d 97, 103, 523 N.E.2d 193, 197.) Pursuant to this standard, no basis exists for disturbing the circuit court’s order appointing Magna Bank as the guardian of the estate of the minor child. Accordingly, that order is affirmed. Affirmed. CHAPMAN,* J., concurs.   Justice Welch participated in oral argument. Justice Chapman was later assigned to this case in substitution for Justice Welch, and Justice Chapman has read the briefs and has listened to the tape of oral argument.